Citation Nr: 0207905	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
herniated disc at L5-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for residuals of 
a herniated disc at L5-S1; and an April 2001 rating that 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

In January 2001, the Board remanded the issue of entitlement 
to an increased rating for the service-connected 
intervertebral disc syndrome for further development.  The 
Board is satisfied that the requested development has been 
accomplished and will address the merits of the claims in 
this decision.  

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
the subject of a Remand following the Order section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's residuals of a herniated disc at L5-S1 are 
characterized by recurring attacks of pain with intermittent 
relief.  



CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of a 
herniated disc at L5-S1 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the July 1999 rating decision, the September 1999 statement 
of the case (SOC), and by letter communications with the 
veteran with correspondence copies to his representative.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
communications.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   


The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran has been afforded VA 
examinations, the results of which are reported below, 
reports of private medical treatment are of record, and 
Social Security Administration records have been obtained.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Several statements from the veteran as well as 
written briefs from his representative are of record.

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I.  Increased Rating for Residuals of a Herniated Disc

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the impairment of 
function imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)  More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  Excess fatigability; (e)  
Incoordination, impaired ability to execute skilled movements 
smoothly; (f)  Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).  

In finding applicable Diagnostic Codes that provide a rating 
solely on the basis of loss of range of motion, VA must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In a December 1997 opinion, 
the VA General Counsel concluded that Diagnostic Code (DC) 
5293 for intervertebral disc syndrome involves loss of range 
of motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code if the veteran has received less than the 
maximum evaluation under that code.  VAOPGCPREC 36-97.  

The veteran's service-connected residuals of a herniated disc 
at L5-S1 are presently rated 20 percent disabling under DC 
5293.  Under DC 5293, moderate intervertebral disc syndrome, 
with recurring attacks, is assigned a 20 percent disability 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 
5293 (2001).  

DC 5292 pertains to "limitation of motion of the lumbar 
spine."  Moderate limitation of motion of the lumbar spine 
is assigned a 20 percent disability rating; and severe 
limitation of motion warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

DC 5295 pertains to "lumbosacral strain."  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position is 
assigned a 20 percent disability rating.  To warrant a 
40 percent rating, the lumbosacral strain must be severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  

The evidence of record establishes that the veteran's 
service-connected residuals of a herniated disc warrant a 40 
percent rating under DC 5293.  On VA examination in June 
1999, the veteran demonstrated forward flexion to 70 degrees; 
extension to 20 degrees; left lateral flexion to 25 degrees; 
right lateral flexion to 30 degrees; and rotation to 30 
degrees on both sides.  He could forward flex 5 additional 
degrees with pain.  There was no objective evidence of 
painful motion such as spasms.  There was no postural 
abnormality or physical deformity.  The muscles of the back 
were symmetrical with no atrophy.  Motor strength in the 
lower extremities was normal; however, sensory examination 
showed slightly decreased sensation by pinprick on the left 
foot.  Ankle jerk was present but weaker on the left side.  
There was no functional limitation of the lower extremity.  
Knee jerk was symmetrical on the left and right.

X-ray examination of the lumbosacral spine at that time 
showed a minor wedge compression associated with a large 
osteophyte extending to S1, and also showed degenerative 
changes in the disc space.

In letters dated in May and August 1999, K.S., D.O. reported 
the veteran had recurrent problems with degenerative disc 
disease of the lumbar spine, including a herniated disc.  It 
was opined the veteran was not able to perform custodial 
service work activity.

Upon VA examination in January 2002, the veteran complained 
of progressively increasing pain in his lower back.  On 
physical examination, the examiner observed the veteran did 
not appear to be in any pain.  His posture was good, and he 
had normal lumbar lordosis.  Muscle tone was good with no 
spasm or atrophy.  Range of motion studies showed that 
forward flexion was to 30 degrees; extension was to 10 
degrees; right and left lateral flexion were to 10 degrees; 
and rotation was to zero degrees.  All movements were 
accompanied by pain, but there were no spasms.  There was no 
evidence of weakness, incoordination, or fatigability.  
Alignment and sensation was normal, and muscle tone was good.  
Right and left ankle reflexes were sluggish but present.  
Straight-leg raising was positive at 30 degrees on the right 
and at 45 degrees on the left.  A March 1997 MRI report 
showed disc herniation at multiple levels and degenerative 
disc disease.  The examiner concluded that the veteran's 
current symptomatology could not be dissociated from symptoms 
due exclusively to the L5-S1 herniated disc.  Furthermore, it 
was likely that repeated use of the back would result in 
additional pain.  However, he was unable to provide an 
opinion as to additional range of motion loss.  The diagnosis 
was low back pain with limitation of motion and a residual 
partial neurological deficit in the right lower limb.  

With consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra, the Board concludes that the veteran's clinical 
picture may be characterized as severe, with findings 
consistent with recurring attacks and intermittent relief due 
to intervertebral disc syndrome.  Hence, a 40 percent rating 
may be assigned.  The Board also concludes that the clinical 
findings do not include persistent symptoms of intervertebral 
disc syndrome, with sciatic neuropathy, characteristic pain, 
and neurological findings appropriate to the site of the 
diseased disc.  Only a residual partial neurological deficit 
was found in the right lower limb.  Consequently, a 
60 percent rating is not warranted at this time.  Higher 
ratings are not available under DC's 5292 and 5295.  
Furthermore, complete bony fixation (ankylosis) of the spine 
in an unfavorable position has not been demonstrated to 
warrant consideration under DC 5286.  


ORDER

Entitlement to a 40 percent rating for residuals of a 
herniated disc is granted, subject to the regulations 
governing the payment of monetary awards.  


REMAND

The Board decision contained herein granted an increased 40 
percent rating for the service-connected residuals of a 
herniated disc at L5-S1.  The RO has not adjudicated the 
issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
with consideration of the increased rating for the service-
connected disability.  


Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability with consideration of the 
Board decision contained herein which 
granted an increased rating of 40 percent 
for the service-connected low back 
disability.  Any additional development 
indicated should be obtained prior to the 
readjudication.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that the appellant 
receives his due process rights.  No opinion, either legal or 
factual, is intimated by this REMAND, and the appellant is 
not required to undertake any additional action until he 
receives further notification from VA.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

